Whitfield, C. J.,
concurring.
Chapter 5618, Laws of Florida, differs materially from the South Carolina statute considered in the case of Seaboard Air Line Ry Co. v. Seegers, 207 U. S., 73, and it may be that the Florida statute is not within the limitations formulated in broad general language by the Supreme Court of the United States in the Seegers case; but counsel have not argued the points that give me difficulty, and as all doubts should be resolved in favor of a legislative enactment, the validity of chapter 5618, Laws of Florida, is assented to in this case.